Title: Thomas Jefferson to Louis H. Girardin, 3 December 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


            Monticello Dec. 3. 14.
          Th: Jefferson returns his thanks to mr Gerardin Girardin for the two plants of Cape Jessamine which are very acceptable, and will hold himself accountable for the price. he returns the copy of Tacitus having precisely the same edition in his petit-format library in Bedford, and if mr Girardin thinks it can go safely by post to mr Anderson, he will cover it by his frank. he has the identical edition also of the Iliad by also  in 12mo but proposes to get a compleat edition of both the Iliad & Odyssey of which he has heard. Th:J. will without delay look over Skelton’s MS. he apprehends mr Girardin supposes his own MS. left with him, which he believes very certainly was not the case, but will be ready to look over it whenever mr Girardin shall afford him that pleasure. he sends the Journal desired. he always understood, altho’ he knows not from what source, that mr Henry was the person in view for the Dictator & he believes this understanding was general & notorious; but of the particular anecdote respecting Archibald Carey he does not recollect to have heard before; yet it is so like the firm resolution of the man that he is ready to believe it. of the particulars of the intrigue as to the Dictatorship Th:J. has been but very imperfectly informed.—he is sorry to hear of the indisposition of mr Girardin, hopes it will soon pass off, and that he shall soon have the pleasure of seeing him at Monticello. he salutes him with esteem & respect.
        